Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on September 15, 2022 and amendment after final filed September 15, 2022 has been entered.  Claims 9-10 were canceled, Claims 1 and 16 were amended and claim 21 was newly added. Claims 1-8 and 11-21 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action. Claims 8 and 21 are/remain withdrawn as being drawn to a non-elected species.  Claims 1-7 and 11-20 are examined on the merits of this office action. 

Withdrawn Rejections
The objection to the drawings for lack of sequence compliance is withdrawn in view of amendment of the specification filed September, 15 2022.  However, it is noted that the sequence listing submitted September 15, 2020 contains errors and was rejected.  Correction is required.

The rejection of claim(s) 1-7 and 11-15 under 35 U.S.C. 102 (a)(1) as being anticipated by Vitalis (US20160324937 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed September 15, 2022.

The objections to claims 4 and 16 are withdrawn in view of amendment of the claims filed September 15, 2022.

The rejection of claims 1-7 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/056449 (reference application) is withdrawn in view of amendment of the claims filed September 15, 2022.

The rejection of claims 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed September 15, 2022.


Maintained/Revised Rejections
Amendment dated February 15, 2022Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-20 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Vitalis (US20160324937 A1, cited in Applicant’s IDS) in view of Starr (WO2003057179, cited in Applicant’s IDS) and Dodge (Experimental Neurology 215 (2009) 349–35, cited previously).
Regarding claim 1, Vitalis teaches a method of treating a first disease in the brain of a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, wherein said therapeutic payload; (i) comprises an active agent coupled with a p97 fragment comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 2), wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO:14), and wherein the therapeutic payload is a biologically active agent (see paragraph 0202).  Vitalis teaches that (in the abstract) "Provided are fragments of human p97 (melanotransferrin) polypeptides having blood-brain barrier (BBB) transport activity, including variants and combinations thereof, conjugates comprising said p97 fragments, and related methods of use thereof, for instance, to facilitate delivery of therapeutic or diagnostic agents across the BBB.").  Vitalis suggests treatment of Niemann Pick disease in a list of diseases (see paragraph 0028).  Vitalis teaches systemic treatment in addition to treatment across the BBB (see paragraphs 0302-0303 for example).
Vitalis is silent to an example of wherein the disease (first and second) are Niemann-Pick disease and the therapeutic payload is acid sphingomyelinase. 
However, Vitalis does teach treat of lysosomal storage diseases (see paragraphs 0282, 0289) including Niemann-Pick (see paragraph 0289, 0028).  Vitalis further teaches wherein the therapeutic payload is acid sphingomyelinase (see paragraphs 0107 and 0022).  Vitalis teaches that conjugation of the therapeutic to p97 fragments including instant SEQ ID NO:2 is capable of crossing the blood brain barrier (see abstract, Table 6, Examples 3-4)
Starr teaches “A method for treating a subject having a lysosomal storage disease, said method comprising administering a pharmaceutical composition to the subject wherein the composition comprises a p97 molecule covalently linked to a protein whose deficiency causes the disease” (See claim 1) and wherein the p97 molecule is human p97 (see claim 4).  Starr teaches that the “method treats lysosomal storage diseases wherein the tissues to be treated are isolated from the circulatory system by the blood brain barrier (e.g., the brain). In one embodiment, the present invention provides a method for delivering a compound of interest through the blood-brain barrier of a subject” (See paragraph 0018), a peripheral cell lysosome (See paragraph 0019, which would be other than in the brain) and wherein the lysosomal disease is Niemann-Pick A/B (see paragraph 0050).  Starr teaches wherein the therapeutic for treatment of Niemann Pick A/B is acid sphingomyelinase (See paragraph 0050, claim 13).
Starr teaches “For methods involving Niemann-Pick A and B the preferred compound or enzyme is Acid Spingomyelinase” (see paragraph 0091). 
Dodge teaches that intracerebroventricular infusion of acid sphingomyelinase corrects CNS manifestations in a model of Niemann Pick A disease (see abstract).  Dodge teaches that “Niemann–Pick A (NPA) disease is a rare lysosomal storage disease (LSD) caused by a deficiency in acid sphingomyelinase (ASM) activity. Loss of ASM activity results in progressive accumulation of sphingomyelin (SPM) and secondary metabolites such as cholesterol in the lysosomes. These aberrations lead to cellular dysfunction in various organ systems including the central nervous system (CNS) which in turn lead to death by early childhood. Enzyme replacement therapy (ERT) by intravenous infusion of the normal, active enzyme has been successfully implemented to treat the visceral disease of a number of different LSDs.  However, LSDs that exhibit storage accumulation within the CNS such as NPA are generally unresponsive to this mode of therapy due to the inability of the enzyme to traverse the blood brain barrier (see introduction, first paragraph).  As NPA is a global neurometabolic disease, the development of treatment strategies that result in widespread correction of the disease pathology in the CNS are likely optimal to address this disease (see introduction).
It would have been obvious before the effective filing date of the claimed invention to use acid sphingomyelinase as the therapeutic agent of Vitalis conjugated to the p97 peptide of Vitalis for treatment of the lysosomal diseases Niemann-Pick A and or B both systemically and across the BBB.  One of ordinary skill in the art would have been motivated to do so given that (i) both Vitalis and Starr teach treatment of Niemann Pick A and or B via conjugation of acid sphingomyelinase to instant SEQ ID NO:2; (ii) acid sphingomyelinase is used to treat Niemann Pick disease and (iii) targeting specifically through the blood brain barrier in addition to systemic administration would be beneficial in correcting CNS and brain abnormalities/deficiencies seen in patients with Niemann Pick A/B disease.  There is a reasonable expectation of success given that both Vitalis and Starr teach treatment of Niemann Pick A and or B via conjugation of acid sphingomyelinase to instant SEQ ID NO:2, p97 conjugates can be used for systemic treatment and across the BBB and crossing the blood brain barrier will be effective for improving the disease phenotype in the brain and overall therapeutic outcome. 
Regarding treatment of a first and second disease and instant claims 1, 16 and 19, per applicant’s definition, the disease does not need to be a different disease but rather located in various regions.  Thus, a patient with Niemann pick disease would have evidence of the disease in the brain as well as many other organ systems (it’s a genetic disease).  Thus, Vitalis in view of Starr and Dodge teach administering the same fragment conjugated to a therapeutic payload encompassed by the instant claims to a patient with a first and second disease (Niemann pick in the brain and in other organ systems), at a therapeutically effective amount of 1-25 mg/kg (taught by Vitalis) which is identical to the therapeutic dose of the instant application and thus, would inherently treat both diseases.  
Regarding the functional limitations of “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 77% to 150% of the AUClast of the active agent in an uncoupled form” and “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 80% to 125% of the AUClast of the active agent in an uncoupled form”, wherien the brain plasma ratio of said therapeutic payload is maintained above 0.01 during at least between 100 hour and 400 after administration…. found in instant claims 2-3 and 16-18, the combined references teach the same method of the instant claims including administering the same therapeutic (same concentration range as found in specification) to the same patient population and thus, the aforementioned result oriented effects will inherently occur as a result of practicing the method of Vitalis in view of Starr and Dodge.
Regarding claims 5-6 and 20, Vitalis further teaches that the therapeutic payload is administered to the subject other than intracranially (para [0319];“To prepare a pharmaceutical composition, an effective or desired amount of one or more of the p97 polypeptides or conjugates is mixed with any pharmaceutical carrier(s) or excipient known to those skilled in the art to be suitable for the particular mode of administration ... If administered intravenously, suitable carriers include physiological saline or phosphate buffered saline (PBS)").  Vitalis further discloses that the therapeutic payload is administered by oral, intravenous, intramuscular, subcutaneous, Injection or infusion (see paragraph 0321).
Regarding claims 4, 7, Vitalis in view of Starr and Dodge teaches the first and second disease or Niemann Pick disease and Niemann Pick would also affect the entire body (it’s a genetic disease).
Regarding claims 11-13, Vitalis in view of Starr and Dodge teaches wherein the first disease and second disease are Niemann Pick (a lysosomal disease) and treatment in the brain and systemically.
Regarding claim 14 Vitalis in view of Starr and Dodge teaches treatment of Niemann Pick in the brain which would meet the limitations of an abnormality in the brain.
Regarding claims 15 and 19 Vitalis in view of Starr and Dodge teaches treatment of Niemann Pick in the in the body (systemically) in addition to the brain (see above obvious statement) which meets the limitation of “other than the brain” of the subject.


Response to Applicant’s Arguments
Applicants argue “In addition to the aforementioned reasons, claim 16 also recites that the brain plasma ratio of said therapeutic payload is maintained above 0.01 during a period at least between 100 hour and 400 hour after administration, and is higher than that of the uncoupled form. For treating a first disease in the brain of a subject and the second disease in the body of the subject, such a brain plasma ratio of the therapeutic payload is essential. In contrast, Vitalis is totally silent as to any brain plasma ratio of the therapeutic payload. The Office Action alleges that by treating a metastatic cancer in CNS would necessarily leads to the treatment of the original spot of the cancer, e.g., breast. However, such assumption is not necessarily true, especially in a highly unpredictable arts such as therapeutic immunology, when the disclosure of Vitalis is completely silent as to the brain plasma ratio of the therapeutic payload. Starr and Dodge are equally silent with respect to the brain plasma ratio of said therapeutic payload. Therefore, withdrawal of the rejection is respectfully requested.”
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner maintains that It would have been obvious before the effective filing date of the claimed invention to use acid sphingomyelinase as the therapeutic agent of Vitalis conjugated to the p97 peptide of Vitalis for treatment of the lysosomal diseases Niemann-Pick A and or B both systemically and across the BBB.  One of ordinary skill in the art would have been motivated to do so given that (i) both Vitalis and Starr teach treatment of Niemann Pick A and or B via conjugation of acid sphingomyelinase to instant SEQ ID NO:2; (ii) acid sphingomyelinase is used to treat Niemann Pick disease and (iii) targeting specifically through the blood brain barrier in addition to systemic administration would be beneficial in correcting CNS and brain abnormalities/deficiencies seen in patients with Niemann Pick A/B disease.  There is a reasonable expectation of success given that both Vitalis and Starr teach treatment of Niemann Pick A and or B via conjugation of acid sphingomyelinase to instant SEQ ID NO:2, p97 conjugates can be used for systemic treatment and across the BBB and crossing the blood brain barrier will be effective for improving the disease phenotype in the brain and overall therapeutic outcome. 
Regarding treatment of a first and second disease and instant claims 1, 16 and 19, per applicant’s definition, the disease does not need to be a different disease but rather located in various regions.  Thus, a patient with Niemann pick disease would have evidence of the disease in the brain as well as many other organ systems.  Thus, Vitalis in view of Starr and Dodge teach administering the same fragment conjugated to a therapeutic payload encompassed by the instant claims to a patient with a first and second disease (Niemann pick in the brain and in other organ systems), at a therapeutically effective amount of 1-25 mg/kg (taught by Vitalis) which is identical to the therapeutic dose of the instant application and thus, would inherently treat both diseases.  
Regarding the functional limitations of “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 77% to 150% of the AUClast of the active agent in an uncoupled form” and “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 80% to 125% of the AUClast of the active agent in an uncoupled form”, wherein the brain plasma ratio of said therapeutic payload is maintained above 0.01 during at least between 100 hour and 400 after administration…. found in instant claims 2-3 and 16-18, the combined references teach the same method of the instant claims including administering the same therapeutic (same concentration range as found in specification) to the same patient population and thus, the aforementioned result oriented effects will inherently occur as a result of practicing the method of Vitalis in view of Starr and Dodge

New Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 is dependent on claim 4 (which is dependent on claim 1) and claims “wherein the first disease and the second disease are the same”.  Claim 1 was amended to require that the first and second disease are Niemann pick and thus, the limitations of “are the same” do not further limit the diseases of instant claim 1.
Claim 11 is dependent on claim 1 and claims “wherein the first disease is selected from the group consisting of cancer, lysosomal storage disease, an auto-immune etc…”  However, claim 1 was amended to require the first and second disease to be Niemann Pick disease (and exclude metastasis) and thus, does not further limit (broadens the scope) of instant claim 1.
Claim 12 is dependent on claim 4 which is dependent on claim 1 and claims “wherein the second disease is selected from the group consisting of cancer, lysosomal storage disease, an auto-immune etc…”  However, claim 1 was amended to require the first and second disease to be Niemann Pick disease (and exclude metastasis) and thus, does not further limit (broadens the scope) of instant claim 1.
Claim 13 is dependent on claim 7, which is dependent on claim 4, which is dependent on claim 1 and claims “wherein the first and the second disease is selected from the group consisting of cancer, lysosomal storage disease, an auto-immune etc…”  However, claim 1 was amended to require the first and second disease to be Niemann Pick disease (and exclude metastasis) and thus, does not further limit (broadens the scope) of ultimately instant claim 1.
Claim 14 is dependent on claim 4,  which is dependent on claim 1 and claims “wherein the first disease presents in the form of a tumor….”  However, claim 1 was amended to require the first and second disease to be Niemann Pick disease (and exclude metastasis) and thus, does not further limit (broadens the scope) of ultimately instant claim 1.
Claim 15 is dependent on claim 4,  which is dependent on claim 1 and claims “wherein the second disease presents in the form of a tumor….”  However, claim 1 was amended to require the first and second disease to be Niemann Pick disease (and exclude metastasis) and thus, does not further limit (broadens the scope) of ultimately instant claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654